DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 14, 15, 17, 19-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouchon Couronne (FR 1.249.847).
Bouchon Couronne discloses an apparatus, comprising: a cap liner (Fig. 2) comprising a circular disc shape (English Translation) comprising an dinner and ring and an outer ring (4, 5) comprising an outer nub (at 6), wherein the circular disc shape defined two ring-shaped troughs (3) disposed between the inner ring and outer ring, wherein the cap liner further comprises a a center disk (1) disposed within the inner ring and adjacent to the inner portion (Fig. 1), wherein at least one of the first structure and the second structure is disc shaped (English translation), , further comprising a cap that the liner is configured to fit inside (Fig. 2), wherein the cap liner has a friction factor that allows a cap of a beverage container to be opened using human force (a standard cap can be removed by human force), wherein the ring-shaped troughs are separated by an intermediate ring (at 3) connecting the inner ring and the outer ring, wherein the intermediate ring comprises a substantially uniform thickness (Fig. 1), wherein the center disc comprises a substantially uniform thickness (between 2), and wherein the cap liner is symmetrical about central plane (Fig. 2). Note that the claimed product-by-process limitations are met by the structure of the cap liner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne in view of Evergreen (barrier performance of common plastic film).
Bouchon Couronne teaches that the cap liner is manufactured from plastic (English Translation).  Evergreen teaches that LDP is a type of plastic material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the liner out of LDPE in order to adjust the gas transmission properties of the liner and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The modified cap liner would control transmission of oxygen and maintain a pressure of a carbonated beverage based on the transmission rates of the material used.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne in view of Marsella (U.S. Patent No. 7,798,359).
Bouchon Couronne teaches that the cap liner is manufactured from plastic (English Translation).  Marsella teaches that TPE can be used in a cap liner (col. 5, ll. 57). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the liner with TPE in order to adjust the gas transmission properties of the liner and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne in view of Finkelstein et al. (U.S. Patent No. 6,139,931).
Finkelstein teaches that it is known on in the art to manufacture a liner with a slip agent made from erucamide or oleamide (col. 8, lines 16-22). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the liner with a slip agent, as taught by Finkelstein, in order to make it easier to remove the cap from a container.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne in view of Williams (U.S. Application Publication No. 2002/0162818).
Bouchon Couronne fails to teach wherein the inner ring comprises an inner rib height that is greater than an outer rib height.
Williams teaches that it is known in the art to manufacture a cap liner with an inner ring (43) comprising an inner rib height and an outer ring (45) comprising an outer rib height, and wherein the inner rib height is greater than the outer rib height (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the rings with different heights, in order to adjust the liner to different caps and containers and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchon Couronne in view of Clerget (U.S. Patent No. 5,829,608).
Bouchon Couronne fails to teach wherein the nub extends radially outward from the outer ring.
Clerget teaches that it is known in the art to manufacture a cap liner with an outwardly extending nub (5a) on the liner.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the nub to be outwardly extending, in order to adjust the liner to different caps and containers.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The examiner maintains that the prior art of record reads on the current limitations as shown above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733